DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objection
3.	Claims 6 and 7 are objected to for the following informality: 
the term “the an input”, as recited in the first line of claim 6, is considered to be a typographical error for --the input--. Appropriate correction is required. Note that claim 7 is also subjected to the same informality since it is dependent on claim 6.  
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-16 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: present to the user a first set of prompts over a time period prompting the user to perform a first type of input; present to the user a second set of prompts over the time period prompting the user to perform a second type of input; receiving, from the user during the time period, a first set of the first type of input in response to the first set of prompts, and a second set of the second type of input in response to the second set of prompts; assessing a skill level of the user, by: (i) a first performance metric based upon position and timing of the received first set of inputs relative to the displayed first set of prompts, indicating a level of proficiency of the user in a first skill; (ii) a second performance metric based upon a timing of the received second set of inputs relative to the displayed second set of prompts, indicating a level of proficiency of the user in a second skill; (iii) an additional performance based upon a level of disparity between the first performance metric and the second performance metric, indicating an ability of the user to multi task; and updating a user profile corresponding to the user, based upon the first, second, and additional performance metrics.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.
Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a device with an interactive game interface; and the devise is utilized to perform the steps of: displaying prompts to a user (“within a first display area, present to the user a first set of prompts over a time period prompting the user . . .  perform a second type of input”); receiving inputs from the user (“receiving, from the user during the time period, a first set of the first type of input . . . the second set of prompts”); assessing the skill of the user by generating performance data (“generating a first performance metric based upon position and timing of the received first set of inputs . . .  generating an additional performance based upon a level of disparity between the first performance metric and the second performance metric, indicating an ability of the user to multi task”); updating the user’s profile (“updating a user profile corresponding to the user, based upon the generated first, second, and additional performance metrics”), etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 


Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. selecting data from the memory; presenting or displaying data to a user(s); receiving one or more inputs/responses from the user; analyzing the received response(s) according to one or more algorithms; generating one or more results, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes that the current invention implements one or more commercially available conventional computing devices (e.g. a desktop computer, a laptop computer, etc.); and wherein a user utilizes such conventional computing device to perform one or more games or tasks, wherein the games/tasks are accessible locally or remotely over the Internet (e.g. see the specification [0022], [0023]).  In addition, the practice of utilizing the conventional computer technology to perform—locally or over a network—one or more training activities, including interactive computer/video games. etc., is already directed to a well-understood, routine or conventional activity in the art  (e.g. see US 2007/0281285; US 2002/0045484; and also US 2002/0049082, etc.).
significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-16). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-16 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation, “the displayed first set of prompts”; however, there is insufficient antecedent basis for this term in the claim. For instance, it is unclear whether the above term is referring to the first set of prompts presented within the first display area (the same is true regarding the term, “the displayed second set of prompts”). 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 5-7, 11, 12, 14 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Nicely 2010/0056247.
Regarding claim 1, Nicely teaches the following claimed limitations: a computer implemented method for assessing or training user skill level and game performance, comprising: providing, to a user at a user device, an interactive game interface configured to: within a first display area, present to the user a first set of prompts over a time period prompting the user to perform a first type of input([0114]; [0115] e.g. a game system that evaluates a user as the user plays a game, such as attacking one or more targets using a weapon; and the system displays—via the upper portion its display interface—the targets [or the targets and their value] that the user is required to shoot and/or destroy using the weapon. Thus, the targets [or the targets and their value] correspond to the first set of prompts being presented over a time period; whereas, the upper portion of the display interface corresponds to the first display area); and within a second display area, present to the user a second set of prompts over the time period prompting the user to perform a second type of input (FIG 3A, see the lower center part of the display interface: e.g. the system displays, via the lower center part of its display interface, textual and/or graphical symbols that inform the user regarding the need to purchase and/or load bullets. Thus, the lower center part corresponds to the second display area; whereas the correspond to the second set of prompts being presented over the time period); receiving, from the user during the time period, a first set of the first type of input in response to the first set of prompts, and a second set of the second type of input in response to the second set of prompts ([0118]; [0119] lines 1-5; [0124]: e.g. e.g. the user purchases and/or loads a number of bullets and also selects the type of weapon to use; and thereby user starts to shoot one or more of the targets. Thus, the shootings that the user performs correspond the first set of the first type of input being received during the first time period; whereas the purchasing/loading of the bullets and selecting the type of weapon correspond to the second set of the second type of input being received during the first time period); assessing a skill level of the user, by: generating a first performance metric based upon position and timing of the received first set of inputs relative to the displayed first set of prompts, indicating a level of proficiency of the user in a first skill ([0126]; [0131; also see FIG 3D, labels ‘360’ and ‘350e’: e.g. the user positions his/her weapon towards a particular target and fires shots; and accordingly, based on the ability of the user to hit and destroy the target, the system awards the user some amount of credit. In this case, the amount of credit being awarded corresponds to the first performance metric generated based upon position and timing of the received first set of inputs); generating a second performance metric based upon a timing of the received second set of inputs relative to the displayed second set of prompts, indicating a level of proficiency of the user in a second skill ([0117]; [0133]: e.g. based on the number of bullets the user has purchased and/or loaded, the system generates a meter that indicates the number of bullets purchased/loaded. Accordingly, the meter generated above corresponds to the second performance metric generated based upon a timing of the received second set of inputs. 
In addition, the user’s decision to purchase and/or load a given number of bullets is considered to indicate the user’s level of proficiency in purchasing or loading a given number of resource to accomplish a given task. Thus, the above indicates a level of proficiency of the user in a second skill); generating an additional performance based upon a level of disparity between the first performance metric and the second performance metric, indicating an ability of the user to multi task; and updating a user profile corresponding to the user, based upon the generated first, second, and additional performance metrics ([0136]: e.g. the system provides the user with a portion of an award based on: (i) the damage he/she caused to a target by firing shots, and also (ii) the user’s wager that corresponds to the number of bullets the user purchased and/or loaded. Accordingly, the portion of award corresponds to the additional performance generated based upon a level of disparity between the first performance metric and the second performance metric. The above award indicates the ability of the user to multi-task; such as, the ability to observe the number of bullets in the meter while shooting one or more targets, etc. The system further updates the profile of the user since it continuously updates the user’s results; such as: the award that the user has achieved (which includes a portion obtained for damaging a target), the number of bullets remaining or loaded in the bullet meter, etc. see FIG 3D to FIG 3F. Thus, the system updates a user profile based on the generated first, second, and additional performance metrics);
Nicely teaches the claimed limitations as discussed above. Nicely further teaches: 
Regarding claim 2, wherein the interactive game interface is configured to present the first and second sets of prompts in accordance with a difficulty level corresponding to a set of predetermined attributes, selected from a plurality of difficulty levels ([0115]; [0119]; [0121]: e.g. the system involves a scheme for establishing one or more difficulty levels based on, for example: the property of the weapon being selected, and/or the properties of the different targets, such as amount of damage required to destroy a given target. Thus, the system already presents the first and second sets of prompts in accordance with a difficulty level corresponding to a set of predetermined attributes, selected from a plurality of difficulty levels); 
Regarding claim 5, the first set of prompts comprises a plurality of targets displayed within the first display area at various times within the time period ([0128] lines 14-18; also see FIG 3A: e.g. as already indicated per claim 1, the first set of prompts are plurality of targets displayed on the first display area of the display interface; and wherein the targets are displayed at various times during the time period); 
Regarding claim 6, wherein the [[an]] input of the first type of input comprises a controlled movement of a pointer by the user to a location within the interactive game interface over a displayed target of the plurality of targets, followed by an activation of the pointer by the user over the displayed target ([0125]; [0126]; also see FIG 2A, labels ‘30’, ‘42’ and FIG 3C/FIG 3D, label ‘360’: e.g. the user uses the virtual gun to shoot one or more of the virtual targets; wherein the user moves the barrel of the gun towards a given target by selecting the target; and wherein the user also has the option to apply a separate input to fire each bullet); 
Regarding claim 7, the first performance metric is based upon at least a number of targets of the plurality of targets that the user was able to successfully activate the pointer over ([0126] lines 7-14; [0131]: e.g. the system updates the award, which corresponds to the first performance metric, based on the number of targets that the user is able to shoot and/or damage by firing the bullets. Thus, the first performance metric is already based on at least the number of targets of the plurality of targets that the user was able to successfully activate the pointer over); 
within a third display area separate from the first and second display areas, present to the user a third set of prompts over the time period prompting the user to perform a third type of input (FIG 3A, label ‘310’: e.g. the system displays, on the top part of the lower portion of is display interface, one or more messages regarding an activity that the user is required to perform. Thus, the above part corresponds to the third display area, which is  separate from the first and second display areas, that presents to the user a third set of prompts over the time period prompting the user to perform a third type of input).
Regarding claim 12, Nicely teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the additional performance metric is inversely proportional to the level of disparity between the first performance metric and the second performance metric”, is neither a functional nor a structural limitation. Rather, it is a description of an observation made regarding a metric/value that is already generated.
Nevertheless, as already discussed per claim 1, Nicely provides the user with a portion of a credit when the user causes a damage to a target without destroying it ([0136]). In this regard, the user is awarded a portion of the credit when the user fires a number of bullets that are insufficient to destroy the target. Accordingly, the additional performance metric is inversely proportional to the level of disparity between the first performance metric and the second performance metric. 
Regarding claim 14, Nicely teaches the claimed limitations as discussed above per claim 1. 
Nicely further teaches, the interactive game interface is further configured to, within the first display area, present to the user a third set of prompts over the time e.g. when the user destroys a target, the system presents—via the upper portion of its display interface—new targets to the user; and thereby the user is prompted to attack or destroy one or more targets therefrom; and wherein the user’s award/credit is updated accordingly. Thus, the new targets  above third set of prompts presented over the time period prompting the user to perform a third type of input; and wherein the performance metric is further based upon a third set of inputs received from the user relative to the displayed third set of prompts).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
Nicely 2010/0056247 in view of Merzenich 2016/0155353.
Regarding claim 3, Nicely teaches the claimed limitations as discussed above. Nicely does not explicitly describe that the set of predetermined attributes of the difficulty level comprises at least a rate at which prompts of the first set of prompts are displayed on the interactive game interface, and a duration that prompts of the first set of prompts are displayed on the interactive game interface.
However, Merzenich discloses a training system that provides a game(s) to a user; such as, a game where the user is required to identify one or more targets; and wherein the difficulty level of the game is adjusted by varying the speed at which targets are presented and the time duration for which the targets are presented ([0223]; [0226]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nicely in view of Merzenich; for example, by incorporating an algorithm that provides additional options for adjusting the difficulty level of the game by: modifying the speed at which one or more of the targets are being displayed; modifying the time duration for which one or more of the targets are displayed, etc., in order to make the game more challenging while increasing the benefit that it provides to the user. 
Regarding claim 4, Nicely teaches the claimed limitations as discussed above. Nicely does not explicitly describe that the difficulty level is selected based upon a previously determined performance metric associated with the user profile.
Merzenich discloses a training system that provides a game(s) to a user; and wherein the system adjusts the difficulty level of the game based on the user’s performance; such as, the user exceeding or failing a success threshold ([0177]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nicely in view of Merzenich; for example, by incorporating an algorithm that stores one or more results (e.g. scores) that indicate the achievement level of the user; and wherein the system further adjusts the difficulty level of the game based on such results/scores (e.g. increasing the difficulty level of the game when the user’s result exceeds a predetermined level, etc.), so that the user would be encouraged to improve his/her skills.    
Regarding claim 13, Nicely teaches the claimed limitations as discussed above per claim 1. Nicely does not explicitly describe that at least one of the first set of prompts and the second set of prompts comprises one or more audio prompts.
However, Merzenich discloses a game system that presents a game scenario(s) to a user; and wherein the system also presents one or more audio prompts to the user regarding an activity that the user is required to perform ([0159] lines 1-8; [0237]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nicely in view of Merzenich; for example, by incorporating an algorithm that further generates one or more audio prompts to the user; such prompts regarding 
●	Claims 8-10, 15 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Nicely 2010/0056247 in view of Archer 2014/0038721.
	Regarding claim 8, Nicely teaches the claimed limitations as discussed above. Nicely does not explicitly describe that the second set of prompts comprises one or more progress bar displayed within the second display area, each changing in length at a specified rate, wherein the user is prompted to perform the second type in input in response to a length of a progress bar of the one or more progress bars reaching below a threshold value.
	However, Archer discloses a game system that provides a user with a virtual game, so that the user participate in a virtual shooting game; wherein the system also displays a health bar and an ammunition tracker, thereby indicating the amount of health/ammunition that the user has (see FIG 4, labels 402’/‘404’); and when the user is about to run out of health/ammunitions, the system presents a help option to the user; and wherein the user activates the option via a hotkey (or a combination/sequence of buttons) in order to reload the health/ammunition ([0031]; [0032]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nicely in view of Archer; for example, by incorporating an additional option that displays the number of bullets using a bullet bar (e.g. a bullet bar that operates in a similar fashion as that of the health bar), so that the user would have an option to quickly glance and determine the status of the number of bullets during the 
Regarding claim 9, Nicely in view of Archer teaches the claimed limitations as discussed above. 
The limitation, “the second type of input comprises an activation of a button by the user”, is already addressed above according to the modification discussed with respect to claim 8. Particularly, the modified system already implements a button that the user is required to operate in order to load the gun.
 Regarding claim 10, Nicely in view of Archer teaches the claimed limitations as discussed above. 
Similarly, the limitation, “the second performance metric is based upon at least a number of times the user was able to, during the time period, successfully activate the button when the length of the progress bar reaches below the threshold value”, is also addressed according to the modification discussed with respect to claim 8. 
Particularly, the modified system already notifies the user when the user is about to run out of ammunition; and therefore, there is at least a minimum threshold that is being considered to make the above determination, Furthermore, when the user operates the button each time when he/she is about to run out of ammunition, the game, the system reloads the bullet bar (also the bullet meter) by adding a number of bullets; and this updates the value that the bullet meter is displaying. 
The observations above confirm that the second performance metric is already based upon at least a number of times the user was able to, during the time period, 
Regarding claim 15, Nicely teaches the claimed limitations as discussed above per claim 1.
Although the embodiment discussed regarding claim 1 does not explicitly describe the limitations recited per claim 15, Nicely already discloses an alternative embodiment directed to a multiplayer arrangement that teaches, receiving, via a second user device, a communication indicative of an input by a second user at the second user device in response to a prompt provided to the second user at a second interactive game interface ([0140]; [0141]: e.g. a multiplayer arrangement that allows, besides the current user, one or more additional users to play the game; and wherein the additional user utilizes a second device, which presents similar game scenarios and prompts as that of the device of current user; such as FIG 3A to FIG 3G, etc.; and wherein the second user provides one or more inputs—such as loading his/her gun and/or shooting targets—in response to one or more prompts The above teaches the process of receiving, via a second user device, a communication indicative of an input by a second user at the second user device in response to a prompt provided to the second user at a second interactive game interface).
In addition, Archer also describes a multiplayer game arrangement that teaches, an interactive game interface that is further configured to: based upon the received communication (based upon received communication on a second user device), present to the user an indication of the received communication; present to the user an additional prompt based upon the prompt provided to the second user at the second interactive game interface ([0032] to [0035]: e.g. a game environment that allows multiple players—such as a first-player and a second-player—to cooperate when playing a game; and wherein, based on a situation encountered during the game [low health and/or ammunition], one of the players—such as the second-player—requests assistance, and thereby the first-player is notified; and the first-player provides, in response to the notification, assistance to the second-player. Thus, the scenario above corresponds to the process of presenting the user, based upon the received communication, an indication of the received communication; and further presenting to the user an additional prompt based upon the prompt provided to the second user at the second interactive game interface); determine a performance metric for the second user, based upon a received input from the user in response to the additional prompt presented at the interactive game interface ([0037]: e.g. an increase in the amount of health and/or ammunition is provided to the second-player based on the input received from the first user. Accordingly,  a performance metric is determined for the second user (the refilling of health or ammunition), based upon a received input from the user in response to the additional prompt presented at the interactive game interface).
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nicely in view of Archer; for example, by incorporating an additional option that allows the user to cooperate with one of more users during a game session; wherein the game is further arranged to allow each user to initiate, when on one or more events encountered during the game, a visual and/or an audio communication (e.g. a message, etc.) to the other user; and wherein the other user performs one or more actions based on the received communication; and wherein one or more of the users also receive an award based on the action(s) that the user has performed during the game, etc., so that the game further encourages the user to help others when working in a team.
Nicely in view of Archer teaches the claimed limitations as discussed above. 
	The limitation, “the indication of the received communication comprises an audio indication”, is already addressed according to the modification discussed with respect to claim 15. Particularly, the communication is in the form of visual and/or audio format; and therefore, the indication of the received communication comprises an audio indication.
  















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715